29 F.3d 645
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CHUNG LING CO., LTD;  Suppertex Knitting Co., Ltd;  BayFlower Knitting Co., Ltd.;  Bonanza Industries Co., Ltd.;New Northern Knitting Co., Ltd.;  Oriental Knitting Co.,Ltd.;  Chung Tai Industrial Co., Ltd.;  Modern KnittingMills, Inc.;  Taih Yung Enterprise Co., Ltd;  and Chen HwaKnitting Factory,andComitex Knitters, Ltd.,andCheonji Sanup, Inc.;  Chungchubanguihk, Inc.,;  Dae KyungIndustries;  Dae Kyung Moolsan Co., Ltd.;  Daewood;  Daeyoo;Daeyoo Tongsang;  Dong Jin Industries;  Dongkun Co., Ltd.;Doo Sung Textile Co., Ltd.;  Full Bright Ind. Co., Ltd.;Haeyang Trade;  Hanil Habsum Samryu Inc.;  Heungwoo MuelsanInc.;  Hwangsun Trade Inc.;  Hyubjin Yangheung Inc.;  KolonSngsa Inc.;  Kunja Ind. Co., Ltd.;  Masan Co., Ltd.;  SamSam Textile Ind. Co.;  Samdo Muelsan;  Seotong Sanup Inc.;Shin Won Tong-Sang Co., Ltd.;  Shinwon Chonghabgaebal;Ssangyong Corporation;  Suhrim Chineung Inc.;  SunkyungInc.;  Sunny Sangsa Inc.;  Tae Kwang Sanup Inc.;  UksungCo., Ltd.;  Young Woo & Co., Ltd.;  and Yurin Company,Plaintiffs-Appellees,v.U.S. INTERNATIONAL TRADE COMMISSION, Defendant-Appellee,v.National Knitwear and Sportswear Association, Defendant-Appellant.
No. 94-1028.
United States Court of Appeals, Federal Circuit.
June 15, 1994.

Before NIES, MICHEL, and LOURIE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.